 364 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Galaxy 
Towers Condominium Association
 and
 Local 
124, Recycling, Airport, Industrial
 & Service 
Employees Union
. Case 22
ŒCAŒ030064
 August 29
, 2014 DECISION AND ORDER
 BY MEMBERS 
HIROZAWA
, JOHNSON
,  AND 
SCHIFFER
  On September 25, 2012, Administrative Law Judge 
Steven Davis issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief, the 
Charging Party filed exceptions, the Respondent filed an 

answerin
g brief, and the General Counsel filed a reply 
brief.  Further, the Respondent filed cross
-exceptions and 
a supporting brief, the General Counsel filed an answe
r-ing brief, and the Respondent filed a reply brief.
 The National Labor Relations Board has deleg
ated its 
authority in this proceeding to a three
-member panel.
1 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
2 and conclusions and 
to adopt the recommende
d Order as modified.
3   1 Chairman Pearce and Member Miscimarra are recused and took no 
part in the consideration of this case.
 2 In the absence of exceptions, we adopt the judge™s finding that the 
Respondent satisfied its obligation to bargain with the Union over the 
effects of its decision to subcontract the work of certain unit employees. 
 The General Counsel has implicitly excep
ted to some of the judge™s 
credibility findings. The Board™s established policy is not to overrule an 
administrative law judge™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Stan
dard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings.
 Consistent with our decision in 
Don Chavas, LLC d/b/a
 Tortillas 
Don Chavas,
 361 NLRB 10
1 (2014)
, the judge™s recommended Order 
is modified to require the Res
pondent to reimburse the affected e
m-ployees for the adverse tax consequences, if any, of receiving a lump
-sum backpay award, and to file a report with the Social Security A
d-
ministration allocating the backpay to the appropriate calendar quarters.  
We shall
 also substitute a new notice to conform to the modified Order 
and in accordance with our decision in 
Durham School Services
, 360 
NLRB 
694
 (2014).
 3 On December 31, 2012, the Respondent filed a motion asking the 
Board to take judicial notice 
of the opinion
 of United States District 
Judge William J. Martini in G
alaxy Towers Condominium Ass
n.
 v. Local 124 I.U.J.A.T.
, No. 2:11
-cv-04726 (WJM), 2012 WL 5986528 
(D.N.J.
 Nov. 28, 2012),
 and to apply the doctrine of judicial estoppel 
based on certain arguments made 
by the Union in the district court 

case.  In response, on January 4, 2013, the General Counsel moved to 

strike the Respondent™s motion on procedural grounds.  We adhere to 
the general rule not to apply judicial estoppel where the 
Government 
was not a party
 to the prior proceeding.  
Field Bridge Associates,
 306 
NLRB 322, 322 (1992), enfd. sub nom.
 Service Employees Local 32B
-32J v. NLRB
, 982 F.2d 845 (2d Cir. 1993), cert. denied
 509 U.S. 904 
(1993).  Accordingly, the Respondent™s motion is denied, and the Ge
n-
eral Counsel™s motion is denied as moot.
 The issues in this case arise from the Respondent
™s de-cision to subcontract the work of all bargaining unit e
m-ployees except its maintenance employees.  We agree 
with the judge that the Respondent violated Section 
8(a)(5) and (1) by
 failing and refusing to furnish the U
n-ion with the Respondent
™s Request for Proposals and the 
bids it received in response,
4 refusing to bargain for a 
4 As explained below, the Union waived its right to bargain over the 
subcontracting decision.  The requested information, however, was 
relevant and necessary for other reasons.  See 
Emery Industries, 
268 
NLRB 824, 
824
Œ825 (1984) (union entitled to information over a 
waived bargaining subject if it provides notice of another reason for 

requesting the information).  The Union made its request immediately 

following a bargaining session in which the Respondent discussed
 its 
purported economic savings from subcontracting and asked the Union 
for a proposal that would generate similar savings.  When the Union 
made the request, the parties were engaged in ongoing negotiations 
over the effects of the subcontracting decision a
nd still had a duty to 
bargain over the terms of a new agreement for the maintenance e
m-ployees, whose work was not subcontracted.  As the judge found, wit
h-
out the Request for Proposals and the submitted bids, the Union did not 
know the source of the saving
s from the subcontracting, thereby limi
t-ing its ability to effectively prepare a counteroffer.
 Plainly, the Respondent recognized the relation between the reques
t-ed information and the negotiations over an agreement for the maint
e-nance employees:
  it refus
ed to engage in the latter until the parties had 
reached an agreement over the effects of the subcontracting.  Michael 

Kingman, the Respondent™s lead negotiator, testified that a new agre
e-ment for the maintenance employees was to be ﬁpart of the overall 
pa
ckageﬂ derived from the subcontracting negotiations, at which time 
the Respondent would be able ﬁto determine what the economic avail
a-bility was for the maintenance employees.ﬂ  Moreover, in its June 28, 
2011 letter to the Respondent, the Union noted that 
ﬁmatters incidental 
to the potential subcontracting of bargaining unit workﬂ had already 
arisen during bargaining.  The next sentence stated:  ﬁAdditionally, 
while the Union will continue to do its best to work from the limited 

economic information given t
o us regarding subcontracting, this does 
not mean we agree that Galaxy has provided all information requested 
and needed in order for the Union to properly assess Galaxy™s pr
o-
posals and formulate its own proposals.ﬂ  We believe that the letter and 
the circ
umstances surrounding the Union™s request, advanced in the 
midst of the parties™ ongoing negotiations over nonwaived bargaining 
subjects, reasonably put the Respondent on notice of a relevant purpose 
for requesting the information.  See 
Brazos Electric Pow
er Cooper
a-
tive
, 241 NLRB 1016, 1018 (1979)
 (ﬁ[W]here the circumstances su
r-rounding the [information] request are reasonably calculated to put the 
employer on notice of a relevant purpose which the union has not sp
e-cifically spelled out, the employer is obl
igated to divulge the requested 
information
.ﬂ) (fn. omitted)
, enfd. 615 F.2d 1100 (5th Cir. 1980).
 Member Johnson would not find that the Respondent was obligated 
to supply the requested information because the information was r
e-quested only for bargaining
 about subcontracting itself.  The Union 
never provided notice to the Respondent that it had another reason for 
requesting the information.  In the language from the Union™s June 28 
letter quoted by the majority, the reference to ﬁmatters incidental to the
 potential subcontractingﬂ was not given as the reason for the info
r-mation request but rather as the lead
-in to the Union™s asserted position 
that by discussing ﬁmatters incidentalﬂ it was not agreeing to subco
n-
tracting the work. Indeed the entire thrust o
f that letter was to assert the 
Union™s position that it had not agreed to any subcontracting and was 

not calculated to inform the Respondent that it now wanted the prev
i-ously requested information for another purpose.  The judge did not 
361 NLRB No. 36
                                                                                                                        GALAXY TOWERS CONDOM
INIUM ASSN
. 365 new contract for its maintenance employees,
5 and prem
a-turely declaring impasse and then unilaterally imp
le-find the failure t
o furnish information adversely affected the Union™s 
ability to effectively prepare counteroffers over the effects or terms for 
the maintenance employees.  Rather
, the judge concluded that the R
e-spondent had satisfied its effects bargaining obligation. The
 judge, thus, 
did not find that the information request was for any other purpose.  In 

Brazos Electric Power Cooperative,
 supra,
 because of the parties™ long 
bargaining practice regarding wages, arguably  the employer reason
a-bly  had constructive notice of
 the reason for the union™s information 
request.  Unlike those circumstances, the parties™ subcontracting di
s-cussions in this case were not reasonably calculated to put the R
e-spondent on notice. Here, in a situation where the request has an obv
i-ous relatio
n to only a single topic
Šas with the Union™s May 11 info
r-mation request
Šas a party requesting information typically should 
make clear any additional reasons why it might want such information.  
Emery Industries, 
supra at 825 (union entitled to information 
only if 
union gives employer actual or constructive notice of ﬁ
another
 legit
i-mate
 basis
 for
 requesting
 the
 information
ﬂ). Cf. 
Kennametal, Inc.
, 358 
NLRB 
553
, 555
 (union expressly requested information for decisional 
and effects bargaining).
 Contrary to my 
colleagues, I do not agree that 
connecting words out of their context constitutes giving reasonable 
notice.
 5 After deciding to subcontract the nonmaintenance work, the R
e-spondent never made a contract proposal covering the maintenance 

employees, despite i
ts obligation to bargain over their terms and cond
i-tions of employment.  In a July 8, 2011 letter to the Union, the R
e-spondent acknowledged that it had ﬁmade clear that bargaining as to a 
contract for those few remaining [maintenance] employees you repr
e-sent must await the economic costs resulting from any effects bargai
n-
ing agreement . . . .ﬂ  Moreover, at the parties™ last bargaining session, 

on July 27, 2011, the Respondent reiterated its refusal to bargain over 
the economic terms of a contract for the m
aintenance employees.  The 
Respondent informed the Union that it was not prepared to negotiate a 
contract for the maintenance employees at that time because it did not 
know ﬁthe size of the economic pieﬂ that would remain after the parties 
reached an effec
ts-bargaining agreement, which never occurred.
 We disagree with our colleague™s suggestion that the Union should 
have requested bargaining or made a contract proposal for the maint
e-nance employees.  It would have been futile for the Union to request 
bargai
ning
, because the Respondent repeatedly insisted that the parties 
conclude their bargaining over the subcontracting before negotiating an 
agreement over the maintenance employees.  In addition, as noted 
above, the Respondent refused to respond to the Union
™s request for 
information that was necessary for the Union to effectively make co
n-
tract proposals regarding the maintenance employees.  Moreover, and 
contrary to our colleague™s assertion, the Union could not use the u
n-
implemented terms of employment in t
he Respondent™s March 16, 2011 
final offer as proposals on behalf of the maintenance employees.  At the 
June 30 bargaining session, the Union had tried to do just that but was 
summarily rebuffed by the Respondent.  The Union began that session 
by inquiring
 whether the March 16 final offer was still on the table.  
According to his bargaining notes from that session, Respondent™s lead 

negotiator
, Kingman
, responded that the Union had rejected the March 
16 final offer, the parties had reached impasse as to its
 terms, and the 
Respondent would not engage in piecemeal negotiations over that pr
o-
posal, which included a permissive bargaining subject.  Our colleague 
asserts that the reason Kingman rejected negotiations over the March 
16 final offer was because the Uni
on refused to agree to the Respon
d-
ent™s right to subcontract.  However, nothing in the record supports a 
conclusion that Kingman knew whether the Union™s position had r
e-mained unchanged between bargaining sessions as the prospect of 
subcontracting grew clo
ser.  Indeed, the record supports the opposite 
men
ting new terms and conditions of employment.
6  
In 
addition, for the following reasons, we agree with the 
conclusion.  Ruth Olsen, a member of the Respondent™s own union 
advisory committee, testified that at the June 30 bargaining session the 
Union was willing to bargain for a contract incorporating economic 
terms
 from the March 16 final offer and over the effects of the layoffs 
from the Respondent™s subcontracting decision.  In any event, by June 
1, 2011, the March 16 final offer was entirely retroactive and would not 
have covered the maintenance employees going f
orward.
 6 Although the premature declaration of impasse and subsequent i
m-plementation of new terms and conditions of employment are not sp
e-cifically alleged in the complaint, these issues were fully litigated and 
closely connected to the issue of the Respo
ndent™s right to unilaterally 
subcontract bargaining unit work.  See 
Pergament
 United Sales
, 296 
NLRB 333,
 334 (1989), enfd.
 920 F.2d 130 (2d. Cir. 1990).  The R
e-spondent does not dispute this, but merely contests the judge™s related 
findings on the merits
, which we adopt.  In doing so, we note that, on 
June 30, 2011, the Respondent told the Union that the parties had 
reached impasse on the Respondent™s right to subcontract and on its 
March 16, 2011 final offer, and it subsequently implemented those 
terms u
nilaterally.  For the reasons stated by the judge, however, the 
Respondent™s conduct precluded a valid impasse and the Respondent™s 
implementation of its final offer.  We find 
A & L Underground
, 302 
NLRB 467, 469 fn.
 9 (1991), on which our colleague relies
, to be ina
p-
posite. The issue there
 was when the 10(b) limitation period starts to 
run in contract repudiation cases, not the determination of the necessary 
elements for a finding of unlawful unilateral implementation.
 Member Johnson would not find the Res
pondent refused to bargain 
for a new contract for its maintenance employees, unlawfully declared 
impasse, or implemented new terms and conditions of employment.  
Both the Respondent and the Union recognized that the subcontracting 
was the pivotal issue tha
t had to be dealt with first. But the evidence 
does not show that the Respondent was unwilling or refused to bargain 

about the maintenance employees in general either before or, as alleged 
in the complaint, after July 27, 2011
.  The General Counsel also fa
iled 
to prove the unalleged unlawful impasse and implementation viol
a-tions.  The Respondent argued, in addition to asserting its right to su
b-
contract work under the management
-rights clause, that it lawfully 
bargained to impasse 
over subcontracting
 and was thus privileged to 
subcontract the bargaining unit work. The judge™s finding that the U
n-
ion had clearly and unmistakably waived the right to bargain 
over su
b-
contracting
, which we adopt, then made the judge™s unlawfully d
e-clared impasse finding unn
ecessary.
 Intermountain Rural Electric Ass
n.
 v. NLRB
, 984 F.2d 1562, 1566
Œ15
67 (10th Cir.1993)
 (clear and unmi
s-takable waiver of union right to bargain waives requirement that gen
u-
ine impasse precede unilateral action).  The evidence does not show the 

Resp
ondent implemented any other terms and conditions of the last
, best
, and final offer to the maintenance employees.  Without an actual 
implementation, there cannot be a violation for unlawful unilateral 

implementation. See 
A & L Underground
, 302 NLRB 
at469 
fn.
 9 (u
n-
lawful unilateral change occurs when change 
actually implemented). 
The majority asserts that, after deciding to implement the subcontrac
t-ing, the Respondent never made a contract proposal for the maint
e-nance employees. Neither is there evidence th
at the Union requested 
such bargaining or itself made any proposal for the maintenance e
m-ployees. Moreover, although the unimplemented terms of employment 
in the Respondent™s March 16 offer 
had become retroactive by June 1, 
2011
, they 
remained  proposals t
hat the Union could have negotiated 
for on behalf of  the maintenance employees.  Further, the Respon
d-
ent™s negotiator
, Kingman™s
, comments about the March 16 offer made 
on June 30 are cited out of context. His comments were in response to 
the Union™s atte
mpt to accept just the economic and other terms of the 
March 16 proposal without agreeing to the management™s right to su
b-
                                                                                                                                                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 366 judge that the Respondent did not violate Section 8(a)(5) 
by unilaterally subcontracting bargaining unit work.
  To resolve this issue, it is neces
sary to consider the 
parties
™ actions in the context of their bargaining rel
a-tionship over time.  On June 5, 2006, the Board certified 
Local 124 of the Recycling, Airport, Industrial & Service 
Employees Union as the bargaining representative of the 
Respond
ent
™s employees.  A month later, the Union and 
the Respondent commenced negotiations for a collective
-bargaining agreement.  On August 8, 2006, in response 
to the Union
™s initial proposals, 
the 
Respondent
™s cou
n-sel
, Stephen Ploscowe
, submitted counterproposals, i
n-cluding a revised management
-rights clause providing 
that 
ﬁ[m]anagement of the [Respondent
™s] operations and 
the direction of its working force, including the right to 
. . . . subcontract any work 
. . ., shall be vested solel
y and 
exclusively in the [Respondent].
ﬂ  On August 15, 2006, 
Union 
Counsel Christopher Sabatella responded that the 
Union 
ﬁ[a]ccepted as drafted
ﬂ the language in the R
e-spondent
™s proposed management
-rights clause.  The 
next day, on August 16, 2006, Ploscow
e sent Sabatella a 
redlined draft agreement that incorporated the Respon
d-ent
™s counterproposals, including its management
-rights 
clause, into the Union
™s initial proposals.
 In September and October, the parties continued to e
x-change proposals.  Although th
ey made changes to var
i-ous other terms of the agreement, the management
-rights 
clause remained unchanged throughout, with no indic
a-tion that the Union either considered the provision still 
open or had rejected it.  
 While negotiations for a complete agreem
ent were o
n-going, the parties decided to immediately implement 
certain agreed
-upon terms in a 
ﬁfinal offer.
ﬂ  The R
e-spondent prepared the final offer, which covered wages, 
benefits, vacation days, and paid time off, and contained 
a ﬁContract Language
ﬂ prov
ision that stated: 
ﬁAs agreed 
upon to date and/or as to be resolved by the parties du
r-ing final drafting as to any open items.
ﬂ  On December 6, 
2006, the Union presented these terms point
-by-point to 
its members, who voted to ratify them.  On January 2, 
2007,7 the Union signed a 
memorandum of 
agreement 
implementing the terms of the final offer, including the 
Contract Language provision.
 contract as part of an overall negotiated settlement.  Olsen™s testimony 
also supports finding that the Respondent did not refuse to n
egotiate for 
the maintenance employees. She testified that at the June 30 session 
Kingman said ﬁthat he™d be glad to negotiate for IUS [the maintenance 
employees], which was not going to [be subcontracted]
 . . . .
ﬂ  Olsen 
testified that, while Kingman expe
cted that negotiation would occur 
after the severance issue was resolved, it was her understanding that 
ﬁhe would be happy to start negotiating [a contract for maintenance 
employees] whenever
 . . . .
ﬂ 7 All further dates are in 2007
, unless otherwise speci
fied.
 On March 13, Ploscowe sent a copy of a draft colle
c-tive
-bargaining agreement containing the management
-rights clause to Un
ion Secretary
-Treasurer James Bern
a-done.  On May 7, Steven Goldblatt, who had replaced 
Sabatella as the Union
™s counsel, wrote to Ploscowe, 
listing four issues the Union wished to address in add
i-tional negotiations.  The management
-rights clause was 
not on
 the list.  On May 17, Ploscowe and Goldblatt
 dis-cussed the Union
™s four outstanding issues by telephone.  
On May 24, Ploscowe informed Goldblatt that the R
e-spondent would agree to the Union
™s request on one of 
the four issues and would look into another, 
but that the 
other two issues had already been negotiated and agreed 
to by the parties at the bargaining table.  At no time did 
Goldblatt raise any concerns about the management
-rights clause or the subcontracting language.
 On August 1
Šalmost a year after 
the Union had 
ﬁac-cepted as drafted
ﬂ the management
-rights clause granting 
the Respondent the unilateral right to subcontract
ŠWendy Shepherd, the Union
™s new counsel, notified 
Ploscowe that 
ﬁ[t]he Union did not agree to the inclusion 
of subcontracting langu
age.
ﬂ  On August 6, Ploscowe 
wrote to Shepherd that the Respondent was upset by the 

Union
™s ﬁattempt to renegotiate what was agreed upon 
during the negotiating process
ﬂ and that, after the R
e-spondent had proposed the subcontracting language on 
August 8, 20
06, 
ﬁ[t]he same language appeared in every 
draft of the agreement that followed including those 
drafted by [the Respondent] and [the Union].  It was 

never challenged by [the Union].  Thus, it is clear that it 
was agreed upon.
ﬂ   On August 17, the Respondent filed an unfair labor 
practice charge against the Union, alleging regressive 

bargaining.  On October 1, 2008, the parties entered into 
an informal settlement agreement in which the Union 

agreed to post a notice stating that it 
would not 
ﬁunla
w-fully withdraw from tentative agreements reached during 

negotiations for a collective bargaining agreement, i
n-cluding tentative agreements reached with Galaxy co
n-cerning subcontracting,
ﬂ and would 
ﬁrescind [its] wit
h-drawal from tentative ag
reements reached, including 
subcontracting,
ﬂ as specified in the management
-rights 
clause that it accepted on August 15, 2006.
 Based on the totality of the parties
™ conduct from 2006 
through 2011, we find that the Union clearly and unmi
s-
takably waived its 
right to bargain over the Respondent
™s July 2011 decision to subcontract 
 bargaining 
 unit 
 work.  
In August 2006, the Union 
ﬁaccepted as drafted
ﬂ the R
e-spondent
™s proposed management
-rights clause, which 
granted the Respondent the right to unilaterally su
bco
n-tract bargaining unit work.  By itself, of course, this te
n-tative agreement did not bind the Union, nor waive the 
                                                                                              GALAXY TOWERS CONDOM
INIUM ASSN
. 367 Union
™s right to bargain over the Respondent
™s subco
n-tracting decision.  See, e.g., 
Stroehmann Bakeries
, 289 
NLRB 1523, 1524 (1988).  But 
ﬁparties negotiating for a 
contract always have the ability to make any provisions 
final and binding along the way
 . . . .ﬂ  Id.  That is what 
happened here.  On January 2, 2007, the Union ratified 
the 
memorandum of 
agreement, which immediately i
m-plemented
 the contract language 
ﬁagreed upon to date,
ﬂ including all of the parties
™ tentative agreements.  It was 
not until August 1, almost 7 months later, that the Union 
first raised any concerns about the management
-rights 
clause.  Even after doing so, the Unio
n ultimately agreed, 
pursuant to an informal settlement agreement, that it 

would not engage in regressive bargaining and specif
i-cally that it would rescind its withdrawal from the tent
a-tive agreement regarding the Respondent
™s right to su
b-contract.   Accor
dingly, we adopt the judge
™s finding that 
the Respondent did not violate Section 8(a)(5) and (1) by 

subcontracting the work of bargaining unit employees.
8 ORDER
 The National Labor Relations Board adopts the re
c-ommended
  Order 
 of the 
 administrative
  law judge as 
modified below and orders that the Respondent, Galaxy 

Towers Condominium Association, Guttenberg, New 
Jersey, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified.
 1. 
Insert the following aft
er the judge
™s paragraph 2(e) 
and reletter the subsequent paragraphs:
 ﬁ(f) 
Compensate employees for the adverse tax cons
e-quences, if any, of receiving lump
-sum backpay awards, 
8 Member Hirozawa agrees with his colleagues that the language of 
the management
-rights clause would, if implemented, clearly and u
n-
mistakably waive the Union™s right to bargain over the decision to 
subcontract.  In his view, however, the Respondent 
failed to show that 
the parties intended to implement the management
-rights clause prior to 
the execution of a full and final agreement.  The 
memorandum of 
agreement, which sets forth certain specific economic terms, is ambi
g-
uous as to whether the parties 
intended for it to implement the ma
n-
agement
-rights clause absent a complete contract.  It also fails to refe
r-ence either the management
-rights clause or subcontracting, and its last 
provision, ﬁContract Language,ﬂ could reasonably be read as pertaining 
onl
y to the parties™ agreement on contract language for the economic 
terms contained therein.  Moreover, the October 1, 2008 settlement 
agreement executed by both the Respondent and the Union refers to the 
management
-rights clause only as a ﬁtentative agreeme
nt.ﬂ  See 
Taylor 
Warehouse Corp
., 314 NLRB 516, 517 (1994) (ﬁUnder
 Board law, 
tentative agreements
 made during the course of contract negotiations 
are not final and binding.ﬂ), 
enfd. 98 F.3d 892 (6th Cir. 1996)
.  Finally, 
given the substantial waiver of rights the management
-rights clause 
represents in this case and consistent with the burdens of proof, Me
m-ber Hirozawa thinks it appropriate to resolve doubts about whether the 
parties implemented it against implem
entation.  For all of the foregoing 
reasons, Member Hirozawa would find that the parties did not impl
e-ment their tentative agreement on the management
-rights clause, and 
therefore the Respondent violated Sec. 8(a)(5) and (1) by unilaterally 
subcon
-tracting
 bargaining unit work.
 and file a report with the Social Security Administration 
allocating the backpay
 awards to the appropriate calendar 
quarters for each employee.
ﬂ 2. Substitute the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States 
Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your 
behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 refuse to give the Union the information it 
requests which is necessary and relevant to the Union in the 
perfor
mance of its duties as the exclusive collective
-bargaining 
representative of the employees in the appropriate unit.
 WE WILL NOT
 refuse to bargain with the Union for a 
new contract.
 WE WILL NOT
 insist to impasse upon a matter that does 
not constitute a mand
atory subject of bargaining under 
Section 8(d) of the Act.
 WE WILL NOT
 implement terms and conditions of e
m-ployment for you when we have not reached a valid i
m-passe in bargaining with the Union.
 WE WILL NOT
 in any like or related manner interfere 
with your
 rights under the Act.
 WE WILL 
give the Union the information it requested in 
its letter of May 11, 2011.
 WE WILL
, on request, bargain with the Union for a new 
contract, and, if an understanding is reached, embody the 
understanding in a signed agreement.
 WE WILL
, upon request from the Union, rescind the 
unilateral changes to the terms and conditions of e
m-ployment of the employees who have not been affected 
by our lawful decision to subcontract certain unit work 

until such time as we have bargained with the
 Union in 
good faith to an agreement or impasse on the terms and 

conditions of employment of such employees.
 WE WILL 
make the employees who are not affected by 
our lawful decision to subcontract certain unit work, 
whole for any loss of earnings and other b
enefits they 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 368 may have suffered as a result of our unlawful actions, 
with interest.
 WE WILL 
make all contractually
-required benefit fund 
contributions, if any, that have not been made to the 
fringe benefit funds on behalf of the employees who are 
not affect
ed by our lawful decision to subcontract certain 
unit work, and reimburse those employees for any e
x-penses ensuing from our failure to make the required 

payments, with interest.
 WE WILL 
compensate affected employees for the a
d-verse tax consequences, if any
, of 
receiving lump
-sum 
backpay awards, and 
WE WILL
 file a report with the S
o-cial Security Administration allocating the backpay 

awards to the appropriate calendar quarters for each e
m-ployee.
  GALAXY 
TOWERS 
CONDOMINIUM 
ASSOCIATION
   The Board
™s decision can be found at 
www.nlrb.gov/case/22
-CA-030064
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Boar
d, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     Benjamin Green, Esq.,
 for the General Counsel.
 Michael E. Lignowski
 and 
Joseph C. Ragaglia, Esqs. (Morgan, 
Lewis & Bockius, LLP)
, of 
Philadelphia, P
ennsylvania
, and 
Chris
topher P. Murphy, Esq.,
 of 
Media, P
ennsylvania
, for 
the Respondent.
 Steven H. Kern
 and 
Lauren M. Kugielska, Esqs. (Barnes, Ia
c-carino & Shepherd, LLC)
, of 
Elmsford, N
ew 
York
, for the 
Union.
 DECISION
 STATEMENT OF THE 
CASE
 STEVEN 
DAVIS
, Administrative Law Jud
ge. Based on a 
charge filed on July 6, 2011
, by Local 124, Recycling, Airport, 
Industrial & Service Employees Union (
the 
Union), a complaint 
was issued against Galaxy Towers Condominium Association 
(Respondent
, or Galaxy
, or the Employer) on October 31, 20
11.
 The complaint alleges that the Respondent violated Section 
8(a)(1) and (5) of 
the National Labor Relations Act (
the Act
) in 
three respects. First, since about May 11, 2011, the Respondent 
refused to furnish the Union with certain information it had 

req
uested. Second, that since about July 27, 2011, the Respon
d-ent failed and refused to bargain with the Union for a new co
n-tract, and finally, that on about August 1, 2011, the Respondent 
subcontracted the work of unit employees and laid off all the 
unit emp
loyees except the maintenance employees, without 
affording the Union an opportunity to bargain with Respondent 
with respect to this conduct and the effects of this conduct. The 
complaint
™s proposed remedy is that an order be issued requi
r-ing the Respondent
 to restore its business operations as they 
existed before bargaining unit work was subcontracted on about 
August 1, 2011. 
 The Respondent
™s answer denied the material allegations of 
the complaint, and on 12 days from January 12 to April 27, 
2012, a hearin
g was held before me in Newark, N
ew 
Jersey
, and in New York, N
ew 
York
.1 Upon the evidence presented in 
this proceeding, and my observation of the demeanor of the 

witnesses
, and after consideration of the briefs filed by the 
General Counsel and the Respondent, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION AND LAB
OR ORGANIZATION STAT
US The Respondent, a New Jersey corporation
, having an office 
and place of business in Guttenberg, New Jersey, has been 
engaged in the management of a residential condominium 
complex. During the preceding 12
-month period, the Respon
d-ent, in conducting its business operations, derived gross rev
e-nues 
in excess of $500,000, and purchased and received at its 
Guttenberg, N
ew 
Jersey
 facility, goods and supplies valued in 
excess of $5000 directly from suppliers located outside New 
Jersey. The Respondent admits and I find that it has been an 
employer engaged
 in commerce within the meaning of Section 
2(2), (6)
, and (7) of the Act.
 The Respondent also admits, and I find, that the Union has 
been a labor organization within the meaning of Section 2(5) of 

the Act.
 II.  BACKGROUND
 Galaxy Towers is a condominium res
idential apartment 
building consisting of 1076 residential units and 32 commercial 
units. 
 On June 5, 2006, the Union was certified by the Board as the 
exclusive collective
-bargaining representative of the employees 
in the following admittedly appropriate 
collective
-bargaining 
unit:
  All full
-time and regular part
-time service employees, 
maintenance employees, garage attendants, master mechanics, 
concierges, doormen, porters, handymen, security guards and 
hall persons, employed by Respondent at its 7000 Bou
levard 
East, Guttenberg, New Jersey facility, but excluding all office 
clerical employees, temporary employees, managerial e
m-ployees, professional employees, guards and supervisors as 
defined in the Act. 
 1 After the hearing closed, I denied the Respondent™s motion to re
o-
pen the hearing to introduce a purported Federal criminal indictment 
against witness James Bernadone. I also denied the Respondent™s r
e-quest to file a reply brief.
                                                             GALAXY TOWERS CONDOM
INIUM ASSN
. 369 III.  THE INTERIM AGREEMEN
T Bargaining began on abo
ut July 6, 2006. Representing the 
Union were Louis DeAngelis, its labor relations and benefits 
consultant, James Bernadone, its secretary
-treasurer, and Chri
s-topher Sabatella, its attorney. The Respondent was represented 
by 
Attorney Stephen Ploscowe. The U
nion
™s first proposal 
consisted of the prior agreement between Local 734, the 
Union 
which had represented the unit prior to the certification of L
o-cal 124. DeAngelis made some changes to that contract before 

he presented it to Ploscowe. The Union
™s propose
d contract 
contained essentially the same provision, 
article 12
ŠProduction Efficiency and Management Rights
Šas that co
n-tained in the Local 734 agreement. That proposal did not sp
e-cifically mention that the Employer had the right to subcontract 
work, and in
deed, did not mention 
ﬁsubcontracting
ﬂ at all.
 On August 8, the parties executed an 
ﬁInterim Agreement
ﬂ which stated that the parties 
ﬁhave reached the following inte
r-im agreement subject to the remaining negotiations and final 
agreement.
ﬂ The Interim Agre
ement provided for checkoff, no 
strike/no lockout, grievance/arbitration provisions, new hire 
language, and for a monthly supplemental bonus. The Interim 
Agreement was silent as to management rights and subcontrac
t-ing. 
 Apparently on the same date, August 
8, the Respondent 
submitted a counterproposal to the Union
™s first proposal, 
which included a provision for management rights, as follows:
  Article 12
ŠProduction Efficiency and Management Rights
 Section 2a. 
 Management of the Employer
™s operations and the 
direction 
of its working force, including the right to establish new jobs, 

change existing jobs, increase or decrease the number of jobs, 

change materials or equipment, subcontract any work, change 
any method of operations, shall be vested solely and excl
u-sively in the Employer. Subject to the provisions of this 
Agreement, the Employer shall have the exclusive right to 

schedule and assign work to be preformed and the right to 
hire or rehire employees, promote, recall employees who are 
laid off, demote, susp
end, discipline or discharge for proper 
cause, transfer or lay off employees because of lack of work 

or other legitimate reasons, it being understood, however, that 
the Employer shall not discipline or discharge an employee 
except for proper cause or other
wise improperly discriminate 
against an employee.
  On August 15, Union At
torney Sabatella responded, accep
t-ing, rejecting
, and suggesting changes to the Respondent
™s counterproposal. His response specifically accepted the ma
n-agement
-rights clause 
ﬁas draft
ed,
ﬂ and also said that 
ﬁthe U
n-ion reserves the right to add to, delete from or otherwise amend 
and modify these proposals.
ﬂ On August 16, Ploscowe sent Sabatella a red
-lined copy of 
the Union
™s first proposal with changes based on the Emplo
y-er™s counterpr
oposals. It, too, contained the above
-management
-rights clause as drafted by Ploscowe and accepted 
by Sabatella. 
 On September 19, Ploscowe sent Sabatella another copy of 
the 
ﬁproposed collective
-bargaining agreement,
ﬂ noting some 
changes that had been mad
e since the last exchange of doc
u-ments, and further noting which items remained open. Included 
in the contract was the above
-article 12, in which it was stated 
that the right to subcontract any work is vested solely and e
x-clusively in the Employer. That se
ction was not among the 
items deemed to be 
ﬁopen.
ﬂ The Respondent notes that each draft contract exchanged by 
the parties thereafter in 2006 contained the above
-management
-rights clause giving the Respondent the exclusive right to su
b-contract any work. 
 On November 13, Ploscowe sent DeAngelis an email with an 
attachment, stating that it was a copy of the proposed agre
e-ment last drafted by Sabatella on October 5, with notations 
indicating which items were agreed upon (okay) or not agreed 

upon (open). The 
management
-rights clause, as set forth above, 
was included in the agreement, with no notation that it was 
either 
ﬁokay
ﬂ or 
ﬁopen.
ﬂ In late 2006, Sabatella was dismissed as the Union
™s counsel 
and DeAngelis began bargaining with Ploscowe. 
 IV.  THE MEMORANDU
M OF AGREEMENT
  On December 6, the employees ratified a 
ﬁfinal offer
ﬂ on 
economic terms which included wages, medical benefits, paid 
time off, vacations, retirement program, and a new hire rate. It 

was provided as follows: 
ﬁContract Language: As agreed upo
n to date and/or as to be resolved by the parties during final draf
t-ing as to any open items.
ﬂ The Union insisted that the only items ratified were the 
MOA
™s economic terms, and that no management
-rights clause 
was ratified. 
 Following the ratification by the employees, a 
Memorandum 
of Agreement (MOA), prepared by Ploscowe, was signed in 

early January 2007. It states that the Employer and the Union 
ﬁhereby agree to the following terms of a new agreement which 
was ratified by th
e Local 124 members.
ﬂ It covers the term of 
the agreement, from June 1, 2006
, to May 31, 2009, and listed 
the wage increase amounts, medical coverage amounts, paid 

time off days, vacations, retirement program
, and a new hire 
rate. 
 The MOA also contains th
e following:
  Contract Language: As agreed upon to date and/or as to be r
e-
solved by the parties during final drafting as to any open 
items. It is specifically agreed as follows as to these open 
items:
  1. Article 4 (Vacations), Section 3 shall read as fo
l-
lows
: Unearned vacation time may n
ot be used. The E
m-ployer 
may use part
-time or temporar
y employees 
to fill in for 
vacation time off. Vacation time off is 
paid at the employee
™s base rate of pay at the time 
of vacation. It does not include overtime or any 

spec
ial forms of compensation such as incentives, 
com
-missions, bonuses, or shift differentials.
  2. Article 17 (Miscellaneous), Section 6b shall read:
 Unearned PTO [paid time off] days may not be 
used as sick days without the express approval of 
the Employer
™s G
eneral Manager 
for a verifiable 
illness. Upon termination of employment, Emplo
y-  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 370 er shall deduct payment given for unearned sick 
days from employee
 final check.
  As to those two items, DeAngelis stated that the parties 
ﬁspecifically agreed to them,
ﬂ but that
 ﬁeverything else in the 
article or in the contract was open.
ﬂ He added
, ﬁ[T]
here may 
have been some tentative agreements which I came to know, 

but they were all tentative subject to a final agreement and rat
i-fication
 . . . . 
 It didn
™t bother me about any
 of that language, 
because I knew at some point we were going to sit down and 
bargain a contract. We just wanted to expedite the economics.
ﬂ  Ploscowe testified that it was his understanding that all tent
a-tive agreements reached prior to that time had been
 incorp
o-rated into the MOA. His pretrial affidavit states that the parties 
reached an 
ﬁMOA on most items. The MOA is dated December 
12, 2006. The MOA states that there were still some open items 

that the parties had to continue negotiating.
ﬂ Thereafter, on
 March 13, 2007, Ploscowe sent Bernadone a 
copy of the 
ﬁproposed agreement.
ﬂ It contained 
article 13, 
sec-tion 2a, providing that the Employer has the sole and exclusive 
right to subcontract any work.
 It also contained changes, additions
, and deletions from
 the 
proposed agreement sent to the Union on November 13, 2006. 
For example, 
article 12, 
section 4(e) was marked as 
ﬁokŠ9/28/06
ﬂ in the agreement sent in November 2006. The clause 
added in 2007 stated that when a temporary employee becomes 
a regular unit e
mployee, his/her probation period and date of 
employment shall be the date the temporary employee is co
n-verted to a regular employee. 
 In another change, the agreement 
ﬁok 9/28/06
ﬂ in 
article 3 
section 5 was supplemented in the March 2007 proposed 
agreement to add that 
ﬁif any employee does not work on a 
scheduled work day, the time not worked will also be counted 
toward determining the hours worked in any one week.
ﬂ Contract clause, 
article 7
, section 4(E) marked 
ﬁok 9/28/06
ﬂ where it was agreed that seniority ceases after an absence from 
work for 3 days without notice to the employer unless the e
m-ployee is unable to give notice to the employer was changed in 

March 2007 in 
article 8
, section 4(E) 
to eliminate the last 
phrase 
ﬁunless the employee is unavailable to give notice to the 
Employer.
ﬂ A contract clause, marked 
ﬁok 10/6/06
ﬂ in 
article 10
, section 
1, provided for a standard union visitation clause with notice to 
the Employer upon the agent
™s arrival in the facility. It was 
changed in 
article 11
, section 1 in the March 2007 proposed 
contract to provide that the failure to give such notice 
ﬁwill 
result in forfeiture of the visitation privileges.
ﬂ Ploscowe wrote that if the agreement was acceptab
le, Bern
a-done could sign it, but if Bernadone had any changes, he should 
so advise Ploscowe. The Union did not sign the agreement and 

Bernadone did not respond to Ploscowe
™s request for co
m-ments. 
 Thereafter, Stephen Goldblatt was retained by the Union, 
and on May 7, he wrote to Ploscowe, stating that the Union 
ﬁhas advised me that they would like to address the following 
issues for negotiation with regard to the collective bargaining 
agreement.
ﬂ   1. A grievance procedure that permits more time for the 
Union 
to file a grievance.
 2. A provision desired by the Union for sick days instead of 
paid time off days.
 3. Implementation of the vacation schedule offered by the 
Employer and ratified by the employees.
 4. A discussion of the issue of temporary employees r
e-
garding ove
rtime and transition to full
-time status and 
union membership.
  Ploscowe responded the following day with his 
ﬁpreliminary 
thoughts
ﬂ after reviewing the four items with the Respondent. 
He followed up on May 24 with the Employer
™s responses to 
the four item
s.  
 On June 1, Wendell Shepherd and her law firm were retained 
by the Union. She asked Ploscowe for the status of the colle
c-tive
-bargaining agreement and Ploscowe sent her his May 24 
note to Goldblatt. On July 3, Ploscowe sent her a 
ﬁchronology 
of negotia
tions
ﬂ with the relevant documents from the begi
n-ning of negotiations, including the draft contracts, Sabatella
™s emails, the MOA, and the Interim Agreement. In the letter, 
Ploscowe told Shepherd that 
ﬁthe only four items that the U
n-ion has raised to date 
with regard to the collective
-bargaining 
agreement are the four items contained in the last few emails. 

Other than that, as far as I know, the agreement has been totally 

and fully accepted by the Union.
ﬂ  Ploscowe wrote to Shepherd on July 29, advising tha
t as to 
their upcoming meeting, he was only aware of the four items 

mentioned by 
Attorney Goldblatt as items being open. A mee
t-ing was set for August 3. In advance of that meeting, Ploscowe 
asked Shepherd to send him a list of which items the Union 
believe
s are 
ﬁopen.
ﬂ DeAngelis stated that he reviewed with Shepherd the pr
o-posed agreement sent in March 2007, the 
Interim 
Agreement
, and the MOA, and it was his position that he had never agreed 

to the language items that were open, including subcontracting, 
because no contract had been finalized. 
ﬁThe MOA was an 
economic agreement and the other items were not finalized
Šso 
we hadn
™t reached a final contract and we hadn
™t ratified a final 
contract.
ﬂ DeAngelis
 stated that by May or June 2007, he became 
aware that the proposed contract provided that the Employer 
had a right to subcontract work and he 
ﬁhit the ceiling.
ﬂ He told 
Ploscowe that 
ﬁsubcontracting negates the whole contract. We 
may as well not have a co
ntract if you have a right to just throw 
everyone out.
ﬂ Ploscowe replied that the Respondent
™s board of 
directors wanted a subcontracting clause. DeAngelis answered 

that the Employer would not get that clause but if it was co
n-cerned with a specific departm
ent, that could be discussed. 
DeAngelis testified that Ploscowe did not tell him at that time 
that the management
-rights and subcontracting clauses had 
already been implemented.
 DeAngelis testified that he was not aware of the negotiations 
between Sabatell
a and Ploscowe, specifically denying any 
knowledge of the management
-rights clause or Sabatella
™s ac-ceptance of it at that time. DeAngelis stated that there were 
about 8 to 10 negotiation sessions in 2006. According to him, 
the parties did not discuss the 
Employer
™s proposal for a ma
n- GALAXY TOWERS CONDOM
INIUM ASSN
. 371 agement
-rights clause or subcontracting because neither party 
raised those issues.
 DeAngelis stated that during the course of the parties
™ dis-cussions in 2006, they may have made certain tentative agre
e-ments, but they were all 
tentative subject to a final agreement 

and ratification of the contract. His goal was to 
ﬁexpedite the 
economics, stating that the Union was under pressure from the 
employees for a wage increase which they had not received for 
1-1/2
 years. DeAngelis believ
ed that 
ﬁtentative
ﬂ agreements 
meant that they were pending 
ﬁsome future agreement 
. . . sub-ject to ratification by the members and a full final document.
ﬂ On August 1, Shepherd sent a two page list of items she 
wished to discuss at the upcoming meeting. A
s relevant here, 
the list included 
ﬁArticle 13
ŠSection 2a
ŠThe Union did not 
agree to the inclusion of subcontracting language. Section 2b
ŠThe Union wants the old Section 2 language.
ﬂ Ploscowe wrote on August 6 that he and the Respondent 
were upset at the U
nion
™s ﬁattempt to renegotiate what was 
agreed upon during the negotiation process
ﬂ calling the Union
™s actions 
ﬁregressive.
ﬂ He wrote that Union 
Attorney Goldblatt 
identified only four areas of concern. Regarding the subco
n-tracting provision, Ploscowe wro
te that 
ﬁwe proposed the 
‚sub-contracting
™ language on August 8. See the attached August 8 
proposals provided to the Union. The same language appeared 

in every draft of the agreement that followed including those 
drafted by [the Employer] and Local 124. It 
was never cha
l-
lenged by Local 124. Thus, it is clear that it was agreed upon. 
[The Employer] will not give up its agreement.
ﬂ On August 9, Ploscowe wrote in a message to the Respon
d-ent, that the Union wanted the word 
ﬁsubcontracting
ﬂ deleted 
from the manag
ement
-rights clause, but that the Respondent
™s position is that the clause was agreed to, and not objected to 
until Shepherd entered the negotiations. He added that, al
t-hough the Respondent rejected the Union
™s position, it 
ﬁwill 
agree to the following add
itional language as to subcontrac
t-ing.
ﬂ Such language included that if the Respondent decided to 
subcontract, it would give the 
Union 
2 weeks
™ notice and meet 
with the Union upon request to negotiate the effects of any 

subcontracting on any employee who is
 not hired by the su
b-contractor and is permanently laid off as a result of the subco
n-tracting. 
 On September 26, Shepherd wrote to Ploscowe, detailing the 
Union
™s positions on each clause it had questions about. R
e-garding the subcontracting clause, Shepher
d noted that the U
n-ion 
ﬁnever agreed to the language in 
article 13, 
sections 2a and 
b.  
 On November 9, 2007, Ploscowe wrote to Shepherd stating 
that the Union specifically agreed to the management
-rights 
contractual language when Sabatella
 agreed to that language on 
August 15, 2006, adding that Sabatella did not object to that 
language which remained in all further drafts of the agreement. 
 At least continuing into March 2008, the Union insisted that 
it would not agree to a contract that co
ntained the Employer
™s right to subcontract. In July 2008
, in an effort to reach agre
e-ment on a collective
-bargaining agreement, according to She
p-
herd, Ploscowe offered that if the Union agreed to the subco
n-tracting clause, the Respondent would provide ove
rtime pay for 
work done after 
8 hours. The Union rejected that proposal and 
the Respondent continued to insist on the subcontracting clause. 
 V.  THE SETTLEMENT AGREE
MENT
 On October 1, 2008, the parties executed a Board Settlement 
Agreement which settled a
 charge filed by the Employer. The 
Agreement stated that the Union 
ﬁwill not, in bargaining with 
the GTC [Employer], unlawfully withdraw from tentative 

agreements reached during negotiations for a collective
-bargaining agreement, including tentative agreem
ents reached 
with Galaxy concerning subcontracting. We rescind our wit
h-drawal from tentative agreements reached, including subco
n-tracting, as described in the Production Efficiency and Ma
n-agement
-Rights 
Clause, 
article 13, 
sections 2a and 
2b.ﬂ DeAngelis st
ated that his understanding of the Agreement 
was that 
ﬁtentative agreements
ﬂ meant that they 
ﬁwere not 
agreements we had entered
 . . . .
 and that they would be subject 
to the final agreement and ratification.
ﬂ  VI.  FURTHER BARGAINING
 At the last bargainin
g session in this series of negotiations in 
December 2008, no final agreement on a contract was reached. 
The Union refused to ratify the Respondent
™s proposal for su
b-contracting contained in the management
-rights proposal. The 
Respondent renewed its offer 
of overtime after 
8 hours if the 
provision was ratified, but the Union rejected the offer. Ther
e-after, Ploscowe sent a proposed contract to Shepherd with 
changes from the agreement sent the Union in November 2006. 
 Ploscowe was replaced by 
Attorney Michael
 Kingman. With 
the MOA having expired on May 31, 2009, the parties began 
negotiations in June 2009, for a new collective
-bargaining 
agreement. The Union rejected the Respondent
™s request for a 
1-year extension of the current contract with a freeze on all 
terms and conditions. Instead, the Union proposed a 
3-year 
contract. In return, the Employer proposed a 
3-year wage freeze 
on all wages and health insurance payments. The Respondent
™s proposal also stated that 
ﬁthe terms and conditions of the co
l-lective bar
gaining agreement as modified by the [MOA] and 
ratified by the stipulation of settlement entered into by the pa
r-ties with the NLRB shall continue in full force and effect. The 
terms of the agreement as to 
. . . subcon
tracting . . .
 to remain 
un-changed.
ﬂ On June 4, 2009, the Respondent sent its 
ﬁproposal
ﬂ for a 
new contract to the Union. It consisted of a statement of ec
o-nomic difficulty for the Employer
™s homeowners
Štheir pa
y-ment of a special assessment of over $1.5 million due to the 
cost of energy, and t
he fact that many were in default of their 
mortgages and assessment payments. It called the Union
™s de-mands 
ﬁunrealistic, excessive, and impossible.
ﬂ The Respon
d-ent proposed a 
1-year extension of the current agreement with a 
freeze on all terms and conditi
ons including salary and benefits. 
In turn, the Union proposed a 
3-year contract.
 The parties met at several bargaining sessions in June, July, 
and August. Bargaining was not fruitful, and the MOA was 

extended 
3 months under separate agreements, to August 
31, 
2009.
 Kingman stated that no agreement was reached on economic 
items, subcontracting
, or other terms. He added that in the 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 372 summer of 2009, the Union had a 
ﬁpolitical problem
ﬂ with the 
subcontracting language and threatened to strike over the issue. 
Kingman offered to change the wording of the subcontracting 
clause but the Union refused. According to Kingman, he b
e-lieved that subcontracting was provided for in the contract and 

had been agreed to by the Union, but agreed to have an arbitr
a-tor decide those issues and hold negotiations in abeyance. 
 VII
.  THE REQUEST FOR ARBI
TRATION
 An 
ﬁInterim Agreement
ﬂ was executed on August 31, 2009
, in which the MOA was further extended to temporarily suspend 

negotiations to permit binding arbitration 
ﬁin connection with 
the issue of subcontracting
ﬂ of the following issues: 
ﬁDoes the 
current agreement between the parties permit subcontracting by 
the 
Employer, and, if so, what is the nature and extent of such 
permitted subcontracting.
ﬂ The arbitration never took place 
based on the Respondent
™s request for an indefinite postpon
e-ment which the Union objected to. No decision was issued by 

the arbitrator. 
  While the matter was pending before the arbitrator, no neg
o-tiations took place between September 2009 and 
spring 2010.  
 In January 2010, the Union instituted several arbitrations r
e-lating to discharges of workers, the proper wage rate, misclass
i-fication
 of employees
, and entitlement to vacations. In Febr
u-ary, Kingman wrote to one of the arbitrators that since the U
n-ion was of the opinion that the contract was not legal and bin
d-ing, he did not agree that the matters may properly be submitted 
for arbitrati
on at that time. 
 VIII
.  ANOTHER MOA AND SUBC
ONTRACTING
 In early August 2010, Kingman met with DeAngelis and 
Bernadone. They discussed a 
2-year collective
-bargaining 
agreement which included, according to Kingman, 
ﬁsome new 
language concerning subcontracti
ng.
ﬂ Kingman hand
-wrote 
proposed subcontracting language and gave it to the two 
union 
agents, telling them that subcontracting was 
ﬁinevitable
ﬂ and 
that it could take place within 
1 year. They discussed that a 
company named PM Solutions had done a study of
 the R
e-spondent with a view of saving money from its operations, and 

that PM suggested subcontracting. Kingman gave them the 
phone number of Michael Frances, a principal in Planned 
Building Services (PBS) a cleaning contractor, who he said 
ﬁmay in fact win
d up being a subcontractor here.
ﬂ The 
union 
agents did not meet with Frances.
 According to Kingman, the 
union agents asked about bum
p-ing rights of employees if their work was subcontracted. Kin
g-
man wrote a two paragraph addition to a subcontracting clause 
with bumping rights described. It stated, in part, that 
ﬁin the 
event the employer shall subcontract a department or division, 
the employees 
. . . . shall have the right to exercise bumping 
rights over less senior employees
ﬂ According to Kingman, he and th
e union agents reached an 
agreement on the terms of a complete collective
-bargaining 

agreement. On August 23, Kingman sent a copy of the agre
e-ment to the Union with instructions that it be signed and r
e-turned to him for a vote by the Respondent
™s board of 
directors 
2 days later. 
 The document, entitled 
ﬁMemorandum of Agreement,
ﬂ states 
that the 2006
Œ2009 contract, as amended by the MOA signed in 
early January 2007 
ﬁshall continue in full force and effect e
x-cept as modified and amended by this CBA.
ﬂ  The con
tract provides for a 
2-year term, from June 1, 2009
, to May 31, 2011. It also provides that there shall be no increa
s-es in wages or medical benefits for the first year, but a 2
-percent
 increase in both categories the second year. It further 
provides that t
he 
management 
rights provision, 
article 13, 
sec-tion 2 of the Agreement is amended as follows:
  In the event the Employer shall subcontract a Department or 
Division, the employees of such Department or Division shall 

have 
ﬁbumping rights
ﬂ over less senior e
mployees in job ca
t-egories in other Departments or Divisions where such e
m-ployees shall possess the requisite skill set and qualifications 
for such job category. The Employer shall have the right to 
discontinue and terminate its status as the Employer at t
he 
GTCA, and shall have the right to 
ﬁoutsource
ﬂ, that is, retain a 
third party who shall thereafter become for all legal and la
w-ful purposes the employer of all employees at the GTCA f
a-
ci
lities.
  The Union did not sign this MOA. 
 On November 19, 2010, the
 Respondent issued a Request for 
Proposal (RFP) in which it sought proposals for the outsourcing 

of garage services, security services, custodial services, front 
desk/concierge services, maintenance
, and 
unit 
service. The 
deadline for the submission of bid
s was December 22, 2010. 
Five prospective subcontractors submitted bids. Later, the R
e-spondent limited its intention to subcontract to front services, 
housekeeping
, and the garage staff. 
 The parties resumed negotiations in December 2010, and 
seven bargain
ing sessions were held thereafter from March 
through June 2011.
 On March 16, 2011, the Respondent presented its last, best 
and final contract offer. It stated that the contract between the 
parties which ran from June 1, 2006
, through May 31, 2009, as 
amended by the MOA 
ﬁshall be deemed to have been and co
n-tinue in full force and effect except as modified by the terms 
contained herein.
ﬂ The proposed contract provided, inter alia, 
for a 
2-year term, from June 1, 2009
, to May 31,
 2011, and a 
management
-rights clause which included the 
ﬁbumping rights
ﬂ provision set forth above. It also included a statement that the 
ﬁWelfare Plan shall dismiss the lawsuit filed in the Federal 
District Court against the GTCA for additional benefit p
ay-ments through 2009 with prejudice in return for payment of the 
sum of $2,000.
ﬂ The Union did not respond to that offer.
 On April 12, 2011, Kingman sent an email to the Union
™s law firm which stated that the Respondent was prepared to 
continue negotiation
s. The note also said that the Employer is 
ﬁcon
-templating alternative employment scenarios whereby 
[the Employer] would no longer be the direct employer
ﬂ of the 
housekeeping, concierge
, and security departments. Kingman 
sought to discuss this with the Uni
on at their next meeting, with 
a view toward the Respondent
™s board making a final decision 
in June, and implementing a change in operations, if necessary, 
effective July 1, 2011. 
  GALAXY TOWERS CONDOM
INIUM ASSN
. 373 IX.  THE REQUEST FOR INFO
RMATION
 At a bargaining session on May 9, the Resp
ondent presented 
a PowerPoint presentation with slides, the essence of which 
was that the Employer could save over $1 million per year by 
subcontracting some of the services it performs. The Union 
requested that certain information be provided. The request
, as 
relevant here, was made in written form 
2 days
™ later on May 
11:  1. Please provide the Request for Proposals (or Requests, if 
more than one) said to have been sent out by Galaxy 
concerning outsourcing of bargaining unit work and s
u-pervisory/management w
ork related to such bargaining 
unit work that may be outsourced along with it.
 2. Please provide the bids or offers or proposals said to 
have been received from five entities for performance of 

such work on an outsourced basis.
  In an email dated May 19, Kingman informed the Union that 
it did not believe that some of the information requested was 
ﬁrelevant to the union
™s role as bargaining representative
ﬂ Kingman stated that the savings in costs by subcontracting 
would be more tha
n $1 million per year. The email included 
certain 
ﬁrelevant information, consisting of information pr
e-sented at the last bargaining session, and additional information 
consisting of services and overall cost savings to be provided 
by vendors who bid on the
 RFP.
ﬂ Specifically, the email i
n-cluded a 
4-page document consisting of (a) a list of services to 
be provided by vendors who bid on the Employer
™s RFP which 
included 
security and 
guard
-related 
services; 
garage 
exit & 
entrance position monitoring; 
janitoria
l service; and 
concierge 
and 
doorman 
services
; (b) a list of numbers of staff needed for 
positions in security and garage, front service, and custodial
; and (c) a chart of 
ﬁcost to provide service,
ﬂ listing the 2011 
budget, vendor range dollars, vendor whi
ch could be selected, 
and projected savings. 
 Kingman asked the Union for an alternative proposal which 
would generate similar savings. 
 Kingman testified that he did not believe that the Union
™s re-quest for bids and the request for proposals were relevant
 to 
effects bargaining or to the cost issue of the Respondent saving 

money by subcontracting. Nevertheless, the Respondent;
 pro-vided some information. However, Kingman conceded that the 

information it provided was 
ﬁin a different format than they 
requested
 it.ﬂ The Union
™s witnesses denied receiving the r
e-quested information set forth in its May 11 request, above.
 Specifically, the Respondent
™s brief states that, as to the R
e-quest for Proposals (item one in the Union
™s May 11 letter), the 
Respondent
™s May 
19 email and attachment contains all the 
information requested
Šin other words, the information co
n-tained in the Request for Proposal, but not the specific Request 
itself. In addition, Kingman testified that he told the Union that 
its request was not releva
nt since 
ﬁthe RFP contains info
r-mation that is descriptive of the Galaxy and therefore is mea
n-ingless to providing the specific services that the Union pr
o-vides. Secondly, because the Union already provides the se
r-vices and therefore doesn
™t need the RFP t
o say that security 
workers or maintenance workers do a particular job. The nature 

of the RFP itself is such that it has no bearing whatsoever on 
the ability of the union to calculate how much they
™re getting or 
what the services they
™re getting are.
ﬂ As t
o the request for bids received from the five bidders 
(item two in the Union
™s May 11 letter), those bids were not 
provided. Kingman testified that he told the Union that the 
request was not relevant because two of the bids were from 
nonunion contractors a
nd were not considered. It also did not 
provide the bid from the only vendor being considered, PBS, 
because its bid was subject to negotiation resulting in changed 

prices from the original bid. 
 X.  CONTINUED BARGAINING
 AND THE DECISION 
 TO SUBCONTRACT
 The
 parties bargained on May 23. By that time the Respon
d-ent
™s board of directors had not made a decision regarding su
b-contracting and the Union had not made a specific proposal on 

that issue. Kingman noted that the Union
™s position at all times 
was that the 
Respondent should not subcontract any work. 
Kingman testified that the Union did not, at any time, make a 

proposal which would save the Respondent money. However, 
Kingman did concede that DeAngelis attempted to 
ﬁput toget
h-er a package that included the sub
contracting
ﬂ which would not 
have increased the Employer
™s costs. 
 Kingman testified that on June 6, DeAngelis told him that he 
believed that 
one third
 of the unit employees would accept a 
severance package, 
on third 
would accept an offer of emplo
y-ment fro
m PBS, and 
one third
 would 
ﬁwalk away.
ﬂ A bargaining session was held the next day. DeAngelis test
i-fied that at the meeting the Union again requested the info
r-mation it had asked for. However, according to Kingman, 
DeAngelis asked 
Attorney Steven Kern if t
hey could limit the 
information the Union sought, and just ask for the information 
they 
ﬁreally need.
ﬂ Kern said that he needed the number of 
hours the employees would be working at the subcontractor. 
According to Kingman, the parties then discussed effect
s ba
r-gaining and how the subcontracting would be implemented. 
They spoke about meeting with PBS. After a break, Kern said 

that he still wanted the Request for Proposal and the bids. 
 According to Kingman, the Union did not make a proposal in 
response to th
e Employer
™s position on subcontracting that 
would have reduced direct labor costs for the Employer. In fact, 

Kern said that the Union could not match the anticipated sa
v-ings due to subcontracting unless all the employees took a 30
-
percent
 pay cut. Kingman
 advised Kern that the Respondent
™s board of directors was scheduled to meet on June 9. 
 On June 9, the Respondent
™s board of directors voted to a
u-thorize Kingman to enter into negotiations with PBS for a co
n-
tract for subcontracting. 
 According to Kingman,
 at their June 16 meeting, he and 
DeAngelis discussed the 
ﬁpossibility of structuring the subco
n-tracting
ﬂŠthe Union wanted PBS to hire as many of the R
e-spondent
™s employees as possible. DeAngelis expected to make 
a ﬁcomprehensive offer
ﬂ at the next meeting
.  DeAngelis testified that on June 20, he proposed a plan in 
which every employee would be offered severance pay. D
e-pending on the number of employees who accepted that offer, 
estimated at about 30
percent
, the Union estimated that the E
m-ployer would save 
about $400,000 to $500,000. It was the U
n-  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 374 ion
™s belief that these potential savings would cause the E
m-ployer to rescind its decision to subcontract the unit employees
™ work. At that time the Employer
™s board of directors had voted 
to hire PBS to perform the
 work in the job categories described 
above. 
 The Respondent argues that, by negotiating concerning the 
number of employees who would receive severance pay and 
those who would be employed by PBS, the Union 
ﬁacquiesced
ﬂ in the decision to subcontract and fo
cused solely on bargaining 
over the effects of that decision. I do not agree with the R
e-spondent. Clearly, at that point, the Union was insisting that it 
never agreed to subcontracting. 
 On June 23, Kingman advised the Union that the Respondent 
ﬁhas voted 
to retain an independent company to provide se
r-vices to residents at the Galaxy, and the employer is presently 

engaged in effects bargaining with the union as to the cessation 
of employment activities by the Galaxy Towers.
ﬂ On June 28, 
Union 
Attorney Kern 
wrote to Kingman stating that although 
the current bargaining has included 
ﬁmatters incidental to the 
potential subcontracting of most bargaining unit work
ﬂ that 
should not be construed as the Union
™s agreement that such 
subcontracting may lawfully be done
. In fact, Kingman co
n-ceded that the Union never said that it was waiving its right to 
bargain over the Employer
™s decision to subcontract. Rather, 
according to Kingman, the Union stated that it understood what 
the Employer was doing and why it is taking t
hat course of 
action, and 
ﬁwe can
™t match the savings.
ﬂ   On the same day, June 23, Kingman advised the Union that, 
inasmuch as it is engaged in effects bargaining with the Union, 
the issue before the arbitrator should be held in abeyance pen
d-ing the conclusion of [effects bargaining] negotiations. 
 At the June 30 bargaining session, Union 
Attorney Kern 
asked
, ﬁ[W]
hether a contract is still on the table.
ﬂ DeAngelis 
testified that he told Kingman that 
ﬁhe wants to negotiate a 
contract
Šhe still w
anted to have a collective
-bargaining 
agreement, a full agreement, and we would discuss the [e
m-ployees] who would accept a voluntary severance and how that 
impacted them.
ﬂ De Angelis repeated that he wanted a 
3-year 
contract and wage increase, referring to
 the March 16 proposal. 
Kingman replied that the Union must 
ﬁsign off on all litig
a-tion,
ﬂ meaning that it had to withdraw the pending ERISA la
w-suit, the Employer was 
ﬁgetting out of the employment bus
i-ness
ﬂ and was 
ﬁbringing [PBS] in in July, and that impa
sse had 
been reached on the terms of the contract
Šthat it had made its 
last, best
, and final offer. They rejected it. We
™ve moved way 
beyond that. Now we
™ve gone onto subcontracting and we
™ve 
engaged in effects bargaining.
ﬂ  Kingman told the 
union bargaine
rs that 
ﬁwe reached impasse 
when they rejected our last, best final offer and we were not 
going to negotiate that proposal piecemeal since it was interd
e-pendent and contingent on the economic savings that would be 
realized from outsourcing.
ﬂ  On about July
 6, the Respondent signed a contract with PBS. 
On July 6, Union 
Attorney Shepherd wrote to Kingman that the 
Union
™s position continues to be that the Employer is contra
c-tually unable to subcontract bargaining unit work. 
 On July 8, Kingman wrote to the Uni
on, reminding it that the 
parties have been engaged in effects bargaining in their last 
several sessions over the past 
3 months. He further noted that 
he expected that the employment of the Employer
™s employees 
would cease as of August 1, as the contract w
ith PBS had been 
signed. 
 On July 12, the Employer advised its employees that it had 
decided to hire PBS to provide the services that they had prev
i-ously performed in the 
security, 
garage, 
front 
service
, and 
cus-todial 
departments, and that their employment
 would be term
i-nated, effective August 1, 2011. 
 DeAngelis testified that the Union did not receive all the i
n-formation it had asked for and at the final bargaining session on 
July 27, he requested the information the Union had previously 
asked for. Union 
Attorney Kern told the Employer that 
ﬁin 
order to really know better what we were doing, we still wanted 

to have the request for proposals.
ﬂ The Union also wanted to 
receive the bids for the work in order to determine whether the 
bid was a 
ﬁdecent bid or c
ontract.
ﬂ The Union insisted that its 
position continued to be that it wanted an 
ﬁoverall contract
ﬂ and 
voluntary severance for the Respondent
™s employees.
 At that meeting, according to Kingman, Union 
Agent Bern
a-done claimed that the parties had not engage
d in effects ba
r-gaining. Kingman replied that Bernadone had not been at half 

the meetings, and at those meetings he attended, he stormed 
out. Then, Bernadone 
ﬁwent berserk.
ﬂ Kingman stated that no 
one wanted to subcontract but it was 
ﬁpurely and totally ec
o-nomics.
ﬂ They discussed the fact that layoff notices had been 
sent, and that the Employer wanted the employees to receive 

severance pay. DeAngelis offered to put a package together 
regarding the number of employees who would be hired by 

PBS. Kingman asked
 for the names of those workers who 
wanted severance pay and the amounts desired. DeAngelis 
lowered the amount of money claimed for severance pay so that 
if all the workers accepted severance, the sum would be about 

$500,000. Kingman said that he could off
er $120,000 and 
asked for the number of workers who would be working for 

PBS, but the Union did not supply that number. 
 On August 1, the Respondent laid off 67 unit employees and 
subcontracted their work to PBS. Of those laid off, four accep
t-
ed positions 
with PBS. 
 Analysis and Discussion
 The complaint alleges that the Respondent violated Section 
8(a)(1) and (5) of the Act in three respects. First, since about 

May 11, 2011, the Respondent refused to furnish the Union 

with certain information it had request
ed. Second, that since 
about July 27, 2011, it failed and refused to bargain with the 
Union for a new contract, and finally, that on about August 1, 
2011, the Respondent subcontracted the work of unit emplo
y-
ees and laid off all the unit employees except th
e maintenance 
employees, without affording the Union an opportunity to ba
r-gain with Respondent with respect to this conduct and the e
f-fects of this conduct. The complaint
™s proposed remedy is that 
an order be issued requiring the Respondent to restore its 
bus
i-ness operations as they existed before bargaining unit work was 

subcontracted on about August 1, 2011. 
  GALAXY TOWERS CONDOM
INIUM ASSN
. 375 I.  THE ALLEGED REFUSAL 
TO FURNISH INFORMATI
ON The complaint alleges that since about May 11, 2011, the 
Respondent refused to furnish the Union with the following 
information that it had requested:  
  1. Please provide the Request for Proposals (or Requests, if 
more than one) said to have been sent out by
 Galaxy 
concerning outsourcing of bargaining unit work and s
u-pervisory/management work related to such bargaining 
unit work that may be outsourced along with it.
  2. Please provide the bids or offers or proposals said to 
have been received from five entities 
for performance of 
such work on an outsourced basis.
  The law relating to an employer
™s response to a union
™s in-formation request is well settled. An employer has the statutory 
obligation to provide, on request, relevant information that the 
union needs fo
r the proper performance of its duties as colle
c-tive
-bargaining representative. 
NLRB v. Truitt Mfg. Co., 
351 
U.S. 149, 152
Œ153 (1956). 
Where the union
™s request is for 
information pertaining to employees in the bargaining unit, that 
information is presumpt
ively relevant and the respondent must 
provide the information. However, where the information r
e-quested by the union is not presumptively relevant to the u
n-ion
™s performance as bargaining representative, the burden is 
on the union to demonstrate the relev
ance. 
Richmond Health 
Care, 
332 NLRB 1304
, 1305 fn. 1
 (2000). A union has satisfied 
its burden when it demonstrates a reasonable belief, supported 

by objective evidence, that the requested information is rel
e-vant. 
Knap
pton Maritime Corp.,
 292 NLRB 236, 238
Œ239 
(1988). 
 The Board uses a broad, discovery
-type standard in dete
r-mining the relevance of requested information. Potential or 
probable relevance i
s sufficient to give rise to an
=employer
™s obligation to provide information. 
Richmond Health Care, 
above.
  DeAngelis testified that he needed to know the pay rates and 
the benefits for the new employees, and he wanted to see the 
RFPs 
ﬁbecause I never 
accepted at face value the contention 
that they 
. . . can save a million dollars by 
. . . subcontracting.
ﬂ On 
June 28, Union
 Attorney Kern told Kingman that the Union 
needed the requested information to 
ﬁproperly assess Galaxy
™s proposals and formulate its own proposals.
ﬂ   In 
National Grid USA Service Co.,
 348 NLRB 1235, 1244
Œ1245 (2006), the union requested the 
request for proposal i
s-sued by the employer to prospective subcontractors. The e
m-ployer refused, and instead submitted a written summary of the 

RFP. The Board held that the summary was insufficient and 
that the union was 
ﬁentitled to review the original do
cuments 
and not 
. . . be limited to summaries and Respondent
™s repr
e-sentations as to the documents
™™ contents.
ﬂ  In 
E.
 I. du Pont de Nemours & Co.,
 346 NLRB 553, 557
Œ558 
(2006), a case in which the employer decided to subcontract 
part of its operations, th
e Board stated that 
ﬁin order to assess 
the accuracy of the Respondent
™s claims, it was necessary for 
the union to examine the data that formed the bases for the 
Respondent
™s conclusions
ﬂ that, as here, the employer would 
save $1 million per year
 by subcon
tracting
. The Board held that 
ﬁby refusing 
to provide the information upon which it relied in 
making the decision to subcontract, the Respondent prevented 
the Union from effectively creating a counterproposal.
ﬂ  The Respondent asserts, first, that it suppl
ied all relevant i
n-formation in its possession in response to any 
ﬁlegitimate r
e-quests for information made by the Union
.ﬂ Secondly, it argues 
that the requests were part of a 
ﬁcontrived, sham bargaining 
process
 . . . .presented
 solely in connection with a scheme to 
delay and frustrate the bargaining process.
ﬂ As to its first assertion, the Respondent concedes that it pr
o-vided the 
ﬁsubstantive portions
ﬂ of the RFP to the Union, as set 
forth above. However, it did not provide the 
RFP itself, which 

is what was requested. In addition, the Respondent concedes 
that it did not provide the bids from the five prospective co
n-tractors who submitted bids for the work. The law is clear that 
the original document is what is required, not the R
espondent
™s view of what the document contains. 
 The Respondent 
argues that the bids were not relevant b
e-cause two of them were rejected by the Respondent because 

they were submitted by nonunion companies. Further, the R
e-spondent submits that in May 2011, 
it was only considering 
entering into an agreement with one of the three remaining 
vendors, thereby rendering the other two bids irrelevant. It then 
refused to supply the bid of the winning vendor, PBS, because 
the original bid was subject to negotiation a
nd would change 
and it, and the other bids were provided pursuant to confident
i-ality agreements. 
 In 
A-1 Door & Building Solutions
, 356 NLRB 
51, 53 (2011), 
the union requested information concerning bidding on jobs. 
The Respondent refused to supply the inf
ormation because the 
information was confidential. The Board stated that 
ﬁin consi
d-ering union requests for relevant but assertedly confidential 

information, the Board balances the union
™s need for the info
r-
mation against any 
‚legitimate and substantial
™ confidentiality 
interests established by the employer. 
Detroit Edison Co. v. 
NLRB,
 440 U.S. 301 (1979). The party asserting confidentiality 
has the burden of proving that such interests exist and that they 

outweigh its bargaining partner
™s need for the info
rmation. 
Jacksonville Area Assn. For Retarded Citizens
, 316 NLRB 338, 
340 (1995). Further, a party refusing to supply information on 
confidentiality grounds has a duty to seek an accommodation. 
Pennsylvania Power Co
., 301 NLRB 1104 1105 (1991). 
 There was 
no evidence of any confidentiality agreement that 
was entered into between the bidders and the Respondent
, or 
that the Respondent attempted to seek an accommodation with 

the Union regarding the allegedly confidential bids
. Similarly, 
there is no evidence t
hat the Union sought to delay or frustrate 
negotiations by making the requests. Rather, the evidence e
s-tablishes that on the day that the Respondent presented its Po
w-
erPoint presentation in which it asserted that it could save $1 

million per year by subcon
tracting, the Union asked for the 
RFP and the bids made pursuant to the RFP. It is clear that the 
documents are relevant inasmuch as the Union sought to dete
r-mine how $1 million could be saved. By examining what se
r-vices were sought by the Respondent in th
e RFP, and how 
much the bidders were offering to provide those services for, 
the Union would be able to intelligently prepare a counteroffer. 
In addition, the Respondent repeatedly asked the Union to 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 376 make a proposal which would save an equal amount of mone
y. 
Clearly, in order to do so, the Union must have the RFP which 
set forth what services were required. The bids, too, would 
enable the Union to prepare an alternate proposal since it would 
become aware of what the competitive bidders were willing to 

recei
ve as compensation. 
 Accordingly, I find that the information requested was rel
e-vant to the Union
™s ability to make a counterproposal and to 
learn precisely what the Respondent
™s proposal to the bidders 
was.
 I further find that the Respondent violated Sect
ion 8(a)(1) 
and (5) of the Act by failing an refusing to furnish the RFP(s) 
and the bids submitted by prospective subcontractors, as r
e-quested by the Union in its May 11 letter. 
 II.  THE ALLEGED REFUSAL 
TO BARGAIN FOR A 
 NEW CONTRACT 
 The complaint allege
s that since about July 27, 2011, the R
e-spondent failed and refused to bargain with the Union for a new 
contract. The Respondent alleges that the parties were at an 
impasse on July 27 and that it had lawfully implemented its 

last
, best
, and final offer. 
 ﬁThe essential question is whether there has been movement 
sufficient 
‚to open a ray of hope with a real potentiality for 
agreement if explored in good faith in bargaining sessions.
™ﬂ 
Hayward Dodge,
 292 NLRB 434, 468 (1989). I find that such 
ray of hope pre
sented itself at the last bargaining session.
 I credit DeAngelis
™ testimony that, at the bargaining session 
of 
June 30, he told Kingman that he wants to negotiate a co
n-tract
Šhe still wanted to have a collective
-bargaining agre
e-ment, a full agreement, and h
e would discuss which employees 
would accept a voluntary severance and how that impacted 

them. DeAngelis repeated that he wanted a 
3-year cont
ract and 
a wage increase, referring to the March 16 proposal. 
 Accordingly, the Union was still willing to negotia
te. It was, 
at that time, exploring ways in which different types of seve
r-ance packages for the current employees would cause the R
e-spondent to abandon its interest in subcontracting. Therefore, 
there was a willingness and movement by the Union toward 
reac
hing agreement. In addition, the Respondent added a prov
i-sion related to bumping rights in its proposal for subcontrac
t-ing. 
 The Board, in 
Taft Broadcasting Co
., 163 NLRB 475, 478 
(1967)
, set forth a
 number of factors for determining whether 
impasse has been reached:
  Whether a bargaining impasse exists is a matter of judgment. 

The bargaining history, the good faith of the parties in negot
i-
ations, the length of the negotiations, the importance of the 
is-sue or issues as to which there is disagreement, the contemp
o-raneous understanding of the parties as to the state of negoti
a-tions are all relevant factors to be considered in deciding 

whether an impasse in bargaining existed. 
  I accordingly find and conclude that no impasse existed at 
the time the parties ceased bargaining. 
 Even assuming that a valid impasse in bargaining existed, 
the Board has held that an employer
™s failure and refusal to 
provide requested information to the 
union precludes a finding 
that a valid impasse has taken place. 
Caldwell Mfg. Co.,
 346 
NLRB 1159, 1160, 1170 (2006). 
 Inasmuch as I have found, above, that the Respondent did 
not furnish the relevant information requested by the Union, 
and to which it was 
entitled, the Respondent prematurely d
e-clared impasse, and unilaterally implemented its last best offer. 

Accordingly, no valid impasse existed because of the Respon
d-ent
™s failure to provide the requested information to the Union. 
 In addition, a lawful imp
asse cannot be declared where pe
r-missive subjects of bargaining are demanded. Here, during the 
course of the bargaining, and at the last bargaining session on 
June 30, the Respondent insisted that the Union withdraw its 
ERISA lawsuit pending in 
Federal cou
rt. 
ﬁThe Board has r
e-peatedly held that an employer may not condition bargaining on 

the withdrawal of unfair labor practice charges or other litig
a-tion.
ﬂ WWOR
-TV, Inc.
, 330 NLRB 1265, 1265 (2000). 
 Accordingly it must be found that the Respondent failed an
d refused to bargain with the Union over the terms of a new co
n-
tract from July 27, 2011, unlawfully declared that impasse had 
taken place, and unlawfully implemented the terms of its last
, best
, and final offer. 
 III.   THE ALLEGED UNLAWFUL
 SUBCONTRACTING
 The complaint alleges that on about August 1, 2011, the R
e-spondent subcontracted the work of unit employees and laid off 
all the unit employees except the maintenance employees, 
without affording the Union an opportunity to bargain with 
Respondent with res
pect to this conduct and the effects of this 
conduct.
 A brief review of the relevant facts will be helpful. The R
e-spondent
™s Augu
st 8, 2006
 proposal provided for a manag
e-ment
-rights clause with a broad subcontracting clause giving 
the Employer the sole and
 exclusive right to subcontract any 
work. One week later, Union 
Attorney Sabatella
 expressly 
ac-cepted the management
-rights clause 
ﬁas drafted.
ﬂ Several dr
aft 
proposals sent by Ploscowe t
o Sabatella contained the same 
clause. The proposed contract, with th
at clause, was sent to 

DeAngelis also. 
 On December 6, the employees ratified a 
ﬁfinal offer
ﬂ on 
economic terms which also included the statement that 
ﬁcon-tract language
ﬂ agreed upon would include the items 
ﬁas agreed 
upon to date
ﬂ Following the ratificati
on, an MOA was signed 
by both parties in early January 2007. It states that the parties 

agree to the terms of a new agreement which was ratified by the 
employees. It covers certain economic items and the phrase 
used earlier, 
ﬁcontract language: as agreed u
pon to date
ﬂ Thereafter, Union 
Attorney Goldblatt advised Ploscowe that 
there were only four open items
Šnone of them involved the 
issue of subcontracting. It was only when Shepherd became the 

Union
™s representative that, in August 2007, she asserted that 
the Union did not agree to the subcontracting clause. 
 At that point, the MOA had been signed. It represented the 
parties
™ agreement up to that time. I agree with the General 
Counsel that it was a partial agreement, covering mostly ec
o-nomic items, but it wa
s a binding agreement nevertheless. Two 
union 
attorneys, Sabatella and Goldblatt, agreed that the R
e-spondent had the right to the broad subcontracting clause in the 
 GALAXY TOWERS CONDOM
INIUM ASSN
. 377 parties
™ agreement. The fact that the MOA covered only ec
o-nomic matters is of no moment. 
 In addition to accepting the subcontracting clause without 
change
, Sabatella also accepted, without change, other terms in 
the Employer
™s proposal including vacations, force reduction, 
seniority, part of the grievance procedure and part of the mi
s-cellaneous working conditions proposal. 
 Further, Goldblatt could only identify four items that 
ﬁthe 
Union has advised me that they would like to address
ﬂ for n
e-gotiation, none of which concerned subcontracting. 
 Indeed, the Settlement Agreement entered in
to by the Union 
gives support to a finding that the Union unlawfully withdrew 
from this tentative agreement
 on subcontracting
. In the Agre
e-ment, the Union agrees to rescind its withdrawal from tentative 

agreements reached, including subcontracting, specifi
cally 
referring to the clause at issue: 
article 13, 
sections 2a and b. 
 Given these facts, I cannot credit the Union
™s insistence at 
trial that it never agreed to the subcontracting clause. It is i
n-conceivable that it was no
t aware of the existence of the
ŠSabatella gave a detailed two
-page response to the Employer
™s proposal. Goldblatt
™s response stated that his client advised him 
that it had only four areas of concern. No issue was raised that 

these two attorneys lacked authority to engage in negotiations 
with the Respondent in behalf of the Union, or to bind the U
n-ion with respect to agreements they reached with the Employer. 
 I accordingly cannot credit the testimony of the Union
™s wi
t-nesses that, prior to Shepherd
™s involvement in the negoti
a-tions, they 
voiced any objection to the subcontracting clause or 
refused to agree to it. The undisputed documentary evidence 
does not support such testimony. 
 The important point is that the MOA represents a written, 
binding agreement between the parties. It is true, 
as argued by 
the General Counsel, that, as set forth above, certain items 
marked 
ﬁokﬂ in the November 2006 proposed contract were 
changed thereafter in the March 2007 proposed contract, ther
e-by indicating that those terms could not be and were not indi
s-putably incorporated by reference in the MOA since the MOA 
was signed in January 2007, 
before 
the March 2007 proposed 
contract was sent to the Union. 
 However, that does not change the fact that the MOA was 
signed with the agreement of the parties that whatev
er items 
were agreed to there were binding on them. Indeed, Ploscowe 
testified that those changes were made because he continued to 

bargain with the Union about those items Shepherd wanted 
changed
Šﬁshe pointed out a number of things she thought was 
confusi
ng. That doesn
™t mean there wasn
™t an agreement. She 
asked
 to have clarification on those . . . . 
We went back to the 
bargaining table to deal with the items that she listed, because 

we were trying desperately to have the Union sign off on an 
agreement. Th
at doesn
™t mean that we didn
™t necessarily agree 
that the language as given wasn
™t agreed to.
ﬂ  Ploscowe also noted that occasionally, depending on the ci
r-cumstances, a party might seek to renegotiate an agreed upon 

item. For example, thereafter, in 2007 t
hrough 2011, further 
bargaining took place. This does not detract from the fact that 
the Union agreed to subcontracting. Bargaining here continued 
to explore what ways the subcontracting might be undertaken. 
 The Respondent asserts that its subcontracting 
of unit work 
was lawful inasmuch as the Union agreed to it, referring to 
Attorney Sabatella
™s ﬁaccepted as drafted
ﬂ response to the R
e-spondent
™s August 8 proposal for a management
-rights clause 
which included the right to 
ﬁsubcontract any work.
ﬂ From that 
agreement by Sabatella, and later draft agreements 
which contained that subcontracting language, the Respondent 
argues that its final offer containing the language 
ﬁContract 
Language: As agreed upon to date and/or as to be resolved by 
the parties during fi
nal drafting as to any open items
ﬂ means 
that, inasmuch as the subcontracting language had been 
ﬁagreed 
upon to date
ﬂ the Union must be held to such language as its 
agreement to subcontracting. 
 The Union argues that the employees
™ ratification of the fina
l offer was simply an offer on economic terms. When the MOA 
was drafted upon the ratification, it again contained the dispu
t-ed language that 
ﬁcontract language: As agreed upon to date, 
and/or as to be resolved by the parties during final drafting as to 

any
 open items.
ﬂ In this regard, the Union insists that the only items ratified 
were the MOA
™s economic terms, and that no management
-rights clause was ratified. The Union is technically correct. The 

MOA does not contain a specific reference to the Employer
™s right to subcontract. In fact, the MOA itself does not contain 
any reference to subcontracting. 
 In contrast, the Employer contends that the MOA 
ﬁincorp
o-rated by reference the Union
™s tentative agreement to 
‚accept as 
drafted
™ the [Respondent
™s] 
management rights proposal
ﬂ which permits it to 
ﬁsubcontract any work.
ﬂ Following the ratification by the employees
, a Memorandum 
of Agreement (MOA), prepared by Ploscowe, was signed in 
early January 2007. It states that the 
Employer
 and the Union 
ﬁhereby 
agree to the following terms of a new agreement which 
was ratified by the Local 124 members.
ﬂ It covers the term of 
the agreement, from June 1, 2006
, to May 31, 2009, and listed 
the wage increase amounts, medical coverage amounts, paid 

time off days, vacat
ions, retirement program
, and a new hire 
rate. 
 In this connection, the General Counsel argues that these 
were only specific economic items that the Union was most 

interested in agreeing to
Ša partial agreement on economic 
terms which most affected the empl
oyees. According to the 
General Counsel, this was not the full agreement which would 
govern the parties
™ future relationship, but rather an expedient 
method to give the employees those terms in which they were 
most interested. 
 As to those items, the wage 
increase, medical coverage, paid 
time off, vacations, retirement program
, and a new hire rate, 
DeAngelis stated that the parties 
ﬁspecifically agreed to them,
ﬂ but that 
ﬁeverything else in the article or in the contract was 
open.
ﬂ He added that 
ﬁthere may 
have been some tentative 
agreements which I came to know, but they were all tentative 
subject to a final agreement and ratification
 . . . . It didn
™t bot
h-er me about any of that language, because I knew at some point 
we were going to sit down and bargain a
 contract. We just 
wanted to expedite the economics.
ﬂ  Ploscowe
™s understanding differs from that of DeAngelis. 
Ploscowe testified that he believed that all tentative agreements 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 378 reached prior to that time had been incorporated into the MOA, 
but that there 
were still some open items that the parties would 

continue to negotiate. 
 The General Counsel asserts that the MOA did not contain a 
waiver of the Union
™s right to bargain over subcontracting. 
That is correct, but the Respondent
™s argument is not that the 
Union waived its right to subcontract. The Respondent
™s pos
i-tion is that the Union specifically agreed that the Employer had 

that right in Sabatella
™s specific agreement to the subcontrac
t-ing clause. I agree with the Respondent
™s position. 
 It must be note
d that certain clauses in the proposed contract 
of November 2006, marked by Ploscowe 
ﬁokﬂ with the date of 
agreement were thereafter changed in the March 2007 proposed 
agreement, as set forth above. Accordingly, the General Cou
n-sel argues that if those acc
epted proposals could be changed 
they are, in fact, tentative and not binding. From that, he co
n-tends that the subcontracting clause must also be considered 

nonbinding because it was subject to change in the March 2007 
agreement. He therefore argues that b
y picking and choosing 
which proposals it sought to amend, the Respondent decided 

for itself which were binding on the Union. 
 The General Counsel supports his position by pointing to 
Ploscowe
™s testimony. When asked by the General Counsel 
whether items wh
ich had been specifically agreed upon are 
ﬁstill open in the sense that they
™re still subject to negotiations
ﬂ he remarked that they are 
ﬁabsolutely not
ﬂ still subject to neg
o-tiations. He added that items which he marked as 
ﬁokay
ﬂ meant 
that item 
ﬁequaled 
language agreed upon on the dates noted.
ﬂ Of course this raises the question that if these proposals were 
changed
, how can the Respondent insist that the subcontracting 
clause remained. 
The answer to the General Counsel
™s arg
u-ment is that the Union indispu
tably agreed to the subcontracting 
clause and ratified that agreement in the MOA. 
 It is true that during the course of bargaining, which co
n-sumed 
5 years, there were discussions after the MOA was e
n-tered into, in which the Respondent offered certain conce
ssions 
to the Union if it would waive its right to bargain over subco
n-tracting decisions. The General Counsel argues from this that 

no agreement had been reached that subcontracting had been 
agreed to. I do not agree. In an attempt to reach a contract, the
 Respondent could properly bargain with the Union offering an 
incentive to the Union. That does not change the fact that the 

subcontracting clause was agreed to, as set forth above.  
 A waiver of statutory bargaining rights must be 
ﬁclear and 
unmistakable.
ﬂ Metropolitan Edison Co. v. NLRB
, 460 U.S. 
693, 708 (1983). The Board, in applying this test, has held that, 

before a waiver can be found: a contract clause must specifica
l-
ly include the subject at issue; bargaining history must show 
that the matter was f
ully discussed during negotiations; and the 
Union consciously yielded its interest in the subject. 
Johnson
-Bateman Co.,
 295 NLRB 180, 184
Œ188 (1989).
 I find that all these conditions have been met. First, the su
b-contracting clause specifically included the
 subject of subco
n-tracting and provided for the broad reservation of the Emplo
y-er™s right to subcontract any work. As to matter being fully 
discussed during negotiations, I find that Sabatella
™s agreement 
to the subcontracting clause, DeAngelis
™ being sent
 a copy of 
the proposed contract in November 2006 and making no obje
c-tion to the disputed clause, Goldblatt
™s citing of only four o
b-jections to the contract, none of which were the subcontracting 
clause, establishes that, at that time, the matter was fully
 dis-cussed during negotiations. Finally, by the Union
™s actions set 
forth above, I also find that it consciously yielded its interest in 
the subject. 
 The Board found in 
Allison Corp
., 330 NLRB 1363, 1365 
(2000), that a management
-rights clause, similar to
 the instant 
clause, 
ﬁspecifically, precisely, and plainly grants the Respon
d-ent the right 
‚to subcontract
™ without restriction. We therefore 
find a 
‚clear and unmistakable waiver
™ by the Union of its stat
u-tory right to bargain regarding the Respondent
™s decision to 
subcontract.
ﬂ I therefore 
find and 
conclude, as the Board did in 
Allison 
Corp
., that the Respondent did not violate Section 8(a)
(1) and 
(5) 
of the Act 
by unilaterally subcontracting unit work.
 IV.  EFFECTS BARGAINING
 The complaint alleges that t
he Respondent
 subcontracted the 
work of unit employees and laid off all the unit employees e
x-cept the maintenance employees, without affording the Union 
an opportunity to bargain with Respondent with respect 
to 
the 
effects of this conduct. 
 ﬁWhile a contra
ct clause may constitute a waiver of a ba
r-gaining right, it does not automatically follow that the same 
contract clause waives a party
™s right to bargain over the effects 
of the matter in issue. An employer has an obligation to give a 

union notice and an o
pportunity to bargain about the effects on 
unit employees of a managerial decision even if it has no obl
i-gation to bargain about the decision itself.
ﬂ ﬁAllison Corp
., 
above at 1365. 
 The Respondent has a 
ﬁduty to give pre
-implementation n
o-tice to the union
ﬂ to allow for meaningful effects bargaining.
ﬂ Willamette Tug & Barge Co.
, 300 NLRB 282, 283 (1990). 
Los 
Angeles Soap Co
., 300
 NLRB 289
, 289
 fn. 1 (1990). 
 The evidence establishes that the parties engaged in effects 
bargaining. Prior to the implementation
 of subcontracting, there 
was substantial bargaining over the possibility that unit e
m-ployees be hired by PBS at certain wage and benefit levels that 

it would find acceptable. The parties also bargained about vo
l-untary severance for the existing unit emplo
yees with the Union 

offering varying levels of severance payments. 
 I accordingly find and conclude that the Respondent has sa
t-isfied its obligation to bargain with the Union over the effects 
of its decision to subcontract the work of certain of the unit 
employees. 
 CONCLUSIONS OF 
LAW 1. 
The Respondent, Galaxy Towers Condominium Associ
a-tion, is an employer engaged in commerce within the meaning 

of Section 2
(2), 
(6)
, and (7) of the Act.
 2. 
The Union, Local 124, Recycling, Airport, Industrial & 
Service Employ
ees Union, is a labor organization within the 
meaning of Section 2(
5) of the Act.
 3. The unit described 
above 
is a unit appropriate for the pu
r-poses of collective bargaining. 
 4. By failing and refusing to furnish the Union with the i
n-formation it requeste
d in its letter of May 11, 2011, which i
n- GALAXY TOWERS CONDOM
INIUM ASSN
. 379 formation is necessary and relevant to the 
Union
™s performance 
of its duties as the exclusive collective
-bargaining represent
a-tive of the unit employees, the Respondent has violated Section 
8(a)(1) and (5) of the Ac
t. 5. By failing and refusing to bargain with the Union for a 
new contract
, by insisting to impasse upon a matter that does 
not constitute a mandatory subject of bargaining under Section 

8(d) of the Act,
 the Respondent has violated Section 8(a)(1) and 
(5) 
of the Act.
 6. By implementing terms and conditions of employment 
upon its employees when a valid impasse has not been reached,
 the Respondent has violated Section 8(a)(1) and (5) of the Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 Inasmuch as the Respondent has failed and refused to pr
o-vide the Union with requested informati
on to which it was ent
i-tled, the Respondent shall be ordered to provide the Union with 
such information.
 Inasmuch as the Respondent unlawfully failed and refused to 
bargain with the Union for a new contract by unlawfully decla
r-ing that impasse had taken pl
ace and unlawfully im
plementing 
the terms of its last best and final offer, the Respondent shall be 

ordered to bargain with the Union, a
nd, if an understanding is 
reached, to embody the understanding in a signed agreement. 
 The Respondent shall also be 
ordered to rescind any changes 
to the terms and conditions of employment of its employees not 

affected by its lawful decision to subcontract certain unit work. 
I shall also
 order
 the Respondent to make whole those emplo
y-ees not affected by its lawful decis
ion to subcontract unit work
, for any loss of earnings and other benefits they may have su
f-fered as a result of the Respondent
™s unlawful actions, in the 
manner set forth in 
Ogle Protection Service,
 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6
th Cir. 1971), 
with interest as 
prescribed 
in New Horizons for the Retarded
, 283 NLRB 1173 
(1987), plus daily compound interest as prescribed in 
Kentucky 
River Medical Center
, 356 NLRB No. 8 (2010)
. In addition, I shall order the Respondent to make all contra
c-tually
-requ
ired contributions to the benefit funds that it failed to 
make, if any, including any additional amounts due the funds 

on behalf of those employees not affected by its lawful decision 

to subcontract unit work in accordance with 
Merryweather 
Optical Co.,
 240 NLRB 1213, 1216 fn. 7 (1979). Further, the 
Respondent shall reimburse such employees for any expenses 
ensuing from its failure to make any required contributions, as 

set forth in 
Kraft Plumbing & Heating,
 252 NLRB 891
, 891 
fn. 
2 (1980), enfd. mem. 661 F.
2d 940 (9
th Cir. 1981), such 
amounts to be computed in the manner set forth in 
Ogle Prote
c-tion Service
, supra, with interest as prescribed in 
New Horizons 

for the Retarded
, supra, and 
Kentucky River Medical Center
, above. 
 On these findings of fact and con
clusions of law and on the 
entire record, I issue the following recommended
2 ORDER
 The Respondent, Galaxy Towers Condominium
 Association
, Guttenberg, New Jersey, its officers, agents, successors, and 

assigns, shall
 1.  
Cease and desist from
 (a) Failing and
 refusing to furnish the Union with info
r-mation it requests which is necessary and relevant to the Union 
in the performance of its duties as the exclusive collective
-bargaining representative of the employees in the appropriate 

unit.
 (b) Failing and refusi
ng to bargain with the Union for a new 
contract.
 (c) Insisting to impasse upon a matter that does not constitute 
a mandatory subject of bargaining under Section 8(d) of the 
Act.
 (d) Implementing terms and conditions of employment when 
a valid impasse has n
ot been reached.
  (e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuate the policies of
 the Act.
 (a) 
Furnish the Union with the information it requested in its 
letter of May 11, 2011. 
 (b) On 
request, bargain with the Union for a new contract, 
and, if an understanding is reached, embody the understanding 
in a signed agreement. 
 (c) Upon requ
est from the Union, rescind the unilateral 
changes to the terms and conditions of employment of the e
m-ployees not affected by its lawful decision to subcontract ce
r-
tain unit work until such time as the parties have bargained in 
good faith to an agreement o
r impasse on the terms and cond
i-tions of employment of such employees.
 (d) Make the employees who are not affected by its lawful 
decision to subcontract certain unit work, whole for any loss of 
earnings and other benefits they may have suffered as a result
 of the Respondent
™s unlawful actions, with interest, as set forth 
in the remedy section of this decision. 
 (e) Make all contractually
-required benefit fund contrib
u-tions, if any, that have not been made to the fringe benefit funds 
on behalf of the employe
es who are not affected by its lawful 
decision to subcontract certain unit work, and reimburse those 
employees for any expenses ensuing from its failure to make 
the required payments, with interest, as set forth in the remedy 
section of this decision.
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed 
waived for all pu
r-poses.
                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 380 (f)
 Within 14 days after service by the Region, post at its f
a-cility in Guttenberg, New Jersey, copies of the attached notice 
marked 
ﬁAppendix.
ﬂ3 Copies of the notice, on forms provided 
by the Regional Director for Region 22, after being signed by 
the Respond
ent
™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States C
ourt of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Respondent to ens
ure that the notices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, 
the Respondent shall
 duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-ees employed by the Respondent at any time since May 11, 
2011. 
 (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn 
certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
                                                              